DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the patentably distinct Species I and II, whereas Species I consists of Figs. 1-5, and Species II consists of Figs. 6 and 7. The species are independent or distinct because the species recite mutually exclusive characteristics: Species I is directed to a vehicle floor structure with seat crossmembers connected directly to side sills and Species II is directed to a vehicle floor structure with seat crossmembers that connect to side sills via a reinforcement and cavities in the side sills. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1, directed to a vehicle floor structure comprising a center floor panel, side sills, structural members, and seat crossmembers, is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species of patentably indistinct species require a different field of search that would necessitate employing different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Seunghyun Jang on 10/07/2022, a provisional election was made without traverse to prosecute the invention of Species I, Claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 5 is objected to because of the following informality: Line 2 wording. Replacing “include” with “includes” is suggested.
Claim 6 is objected to because of the following informality: Line 2 wording. Replacing “include” with “includes” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, Line 3 recites the limitation “a pair of side sills mounted on both sides of the center floor panel”; the meaning of this limitation is unclear. For the purposes of this examination, this limitation will be construed as “a side sill mounted on each side of the center floor panel”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otoguro et al. (US 10647213 B2) (hereinafter “Otoguro”). Regarding Claim 1, Otoguro teaches each of the eight elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), (1f), (1g), and (1h) respectively. Otoguro teaches
(1a), a vehicle floor structure (Otoguro Fig. 1, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Otoguro
(1b), a center floor panel (Otoguro Fig. 1, above; Otoguro Paragraph 14: “The floor panel 10 is a panel member that constitutes a floor plate of a vehicle cabin.”).
(1c), a side sill mounted on each side of the center floor panel (Otoguro Fig. 1, above; Otoguro Paragraph 20: “The paired rockers 15, 15 are provided at both ends in the vehicle width direction of the floor panel 10. The rockers 15, 15 extend in the vehicle longitudinal direction.”).
(1d), a plurality of structural members attached to a bottom surface of the center floor panel (Otoguro Fig. 1, above, and Fig. 9, below; Otoguro Paragraph 5: “under the floor panel 100…are provided along the vehicle longitudinal direction.”; Paragraph 24: “lower [members] 22 that hold the floor panel 10 therebetween in the vehicle height direction.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Otoguro
(1e), a plurality of seat crossmembers attached to the bottom surface of the center floor panel (Otoguro Fig. 1, above, and Fig. 9, above); Otoguro Paragraph 20: “the first floor cross 16A and the second floor cross 16B are provided in the vehicle width direction”; Paragraph 4: “as exemplified in FIG. 9, a floor cross [member] extends in a vehicle width direction (an RW-axis direction) under a floor panel 100.”).
(1f), each structural member of the plurality of structural members extends in a longitudinal direction of the center floor panel (Otoguro Fig. 1, above).
(1g), each seat crossmember of the plurality of seat crossmembers extends in a width direction of the center floor panel (Otoguro Fig. 1, above).
(1h), an axis of the plurality of structural members is orthogonal to an axis of the plurality of seat crossmembers (Otoguro Fig. 1, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 10647213 B2) (hereinafter “Otoguro”) in view of Li (US 9944162 B2). Regarding Claim 2, Otoguro teaches a vehicle floor structure but does not teach a reinforcing member. Li teaches that each end of at least one seat crossmember among the plurality of seat crossmembers is connected to a corresponding side sill among the pair of side sills through a reinforcing member (Li Fig. 1, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Li
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide a reinforcing member as taught by Li. As such, “the rigidity and strength of the overall protection structure can be improved significantly” as recognized by Li (Paragraph 15).
	Regarding Claim 3, Otoguro teaches a vehicle floor structure but does not teach reinforcing member flanges. Li teaches that the reinforcing member has a first flange and a second flange, the first flange is joined to the corresponding side sill, and the second flange is joined to the center floor panel (Li Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide flanges as taught by Li. Doing so would “form the stable structure” as recognized by Li (Paragraph 26).
	Regarding Claim 4, Otoguro teaches a vehicle floor structure but does not teach reinforcing member geometry. Li teaches that the reinforcing member has an inclined wall extending obliquely from the center floor panel toward a side sill among the pair of side sills, and the at least one seat crossmember among the plurality of seat crossmembers has a flange joined to the inclined wall of the reinforcing member (Li Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide an inclined wall as taught by Li. Doing so would provide “significant improvement of the rigid and strength of the overall middle channel” as recognized by Li (Paragraph 26).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 10647213 B2) (hereinafter “Otoguro”) in view of Lee et al. (US 10532777 B2) (hereinafter “Lee”). Regarding Claim 5, Otoguro teaches a vehicle floor structure but does not teach crossmember positioning. Lee teaches that the plurality of seat crossmembers includes: a first seat crossmember adjacent to a front edge of the center floor panel; a second seat crossmember spaced apart from the first seat crossmember toward a rear of the center floor panel; a third seat crossmember spaced apart from the second seat crossmember toward the rear of the center floor panel; and a fourth seat crossmember spaced apart from the third seat crossmember toward the rear of the center floor panel (Lee Fig. 1, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lee
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide cross-members as taught by Lee. As such, “rigidity may be ensured” as recognized by Lee (Paragraph 24). It should be noted that the structure and arrangement of the cross-members would be the same regardless of which end of the floor structure is designated as the front and which end is designated as the rear. As noted by Lee, “a front wheel is a driving wheel and a battery is mounted to the center floor panel or the rear floor panel.” (Paragraph 4).
Regarding Claim 6, Otoguro teaches that the plurality of structural members includes: a pair of first structural members located on a front of the center floor panel; and a pair of second structural members located on the rear of the center floor panel (Otoguro Fig. 1, above).
Regarding Claim 7, Otoguro teaches that the front end of each side sill of the pair of side sills is connected to a front side member, and each first structural member of the pair of first structural members has a front extension portion joined to the front side member (Otoguro Fig. 1, above).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 10647213 B2) (hereinafter “Otoguro”) in view of Lee et al. (US 10532777 B2) (hereinafter “Lee”) and further in view of Park et al. (US 11351890 B2) (hereinafter “Park”). Regarding Claim 8, the combination of Otoguro and Lee teaches a vehicle floor structure with a plurality of cross-members but does not teach connection via structural members. Park teaches that each second structural member of the pair of second structural members connects the third seat crossmember and the fourth seat crossmember (Park Fig. 1, below).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Park
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of the combination of Otoguro and Lee to provide the structural member arrangement taught by Park. Doing so would “lead to improved crashworthiness and improved stiffness.” as recognized by Park (Paragraph 46).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otoguro et al. (US 10647213 B2) (hereinafter “Otoguro”) in view of Park et al. (US 11351890 B2) (hereinafter “Park”). Regarding Claim 9, Otoguro teaches a vehicle floor structure but does not teach seat rails. Park teaches a plurality of seat rails attached to a top surface of the center floor panel, wherein structural members of the plurality of structural members are disposed to face seat rails of the plurality of seat rails (Park Fig. 3, below; Park Paragraph 13: “A plurality of rail members perpendicular to the plurality of seat crossmembers 20 may be disposed on the floor 11.”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Park Fig. 3
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide seat rails as taught by Park. It should be noted that the use of seat rails to enable longitudinal motion of a seat and thus improve the comfort of passengers is well known in the art. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Regarding Claim 10, Otoguro teaches a vehicle floor structure but does not teach a mounting bolt arrangement. Park teaches that a battery assembly is mounted under the center floor panel, and a mounting bolt penetrating the battery assembly and the center floor panel engages with a seat rail of the plurality of seat rails (Park Fig. 3, above; Park Paragraph 12: “a vehicle floor structure 10 according to an exemplary embodiment of the present disclosure may include a floor 11 disposed on the bottom of a vehicle body”; Paragraph 16: “The base 25 may have an opening 25a which receives a nut 43 and a bolt 45 for mounting a battery assembly 40.”; Paragraph 27: “The support portion 28a may have an opening corresponding to a hole of the nut 43, and the bolt 45 may be fastened to the nut 43 while passing through a battery case 41 of the battery assembly 40”; Paragraph 23: “The seat crossmember may further include a reinforcing member attached to a bottom surface of the base, the reinforcing member may support a nut, and a bolt may be fastened to the nut while passing through a battery case of a battery assembly.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle floor structure of Otoguro to provide mounting bolts as taught by Park. As such, “the connection force and mounting stiffness of the battery assembly 40 may be significantly improved.” as recognized by Park (“Detailed Description of Illustrative Embodiments” Paragraph 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618